 



Exhibit 10.q
January 18, 2007
Mr. Thomas C. Tiller
Polaris Industries Inc.
2100 Highway 55
Medina, MN 55340
     Re:      Employment Agreement
Dear Mr. Tiller:
     On behalf of the Board of Directors of Polaris Industries Inc., a Minnesota
corporation (“Polaris”), I am writing regarding your continuing employment with
Polaris. This letter agreement (the “Agreement”) amends, restates, replaces and
supersedes, effective as of January 1, 2007, that letter agreement between you
and Polaris dated February 20, 2006, and is written for the purpose of setting
forth the terms and conditions of your continued employment by Polaris and to
protect Polaris’ knowledge, expertise, and relationships and the confidential
information Polaris has developed about its customers, suppliers, products,
operations and services.
     1. Title and Position.
     During the term of your employment hereunder you shall be employed as Chief
Executive Officer of Polaris and, subject to the supervision and control of the
Board of Directors of Polaris, perform such duties, have such power and exercise
such supervision and control with regard to the business of Polaris as are
commonly associated with or appropriate to the office of Chief Executive
Officer, including but not limited to the day-to-day general management,
supervision and control of all of the businesses and operations of Polaris and
its subsidiaries. In discharging your duties and responsibilities, you may also
serve as an executive officer and/or director of any direct or indirect
subsidiary of Polaris or as a director or in an equivalent capacity of entities
in which Polaris has an investment. During the term of your employment hereunder
you shall apply on a full-time basis (allowing for ordinary course vacations and
sick leave) all of your skill and experience to the performance of your duties
in your position with Polaris and its subsidiaries. It is understood that you
may have other business investments and participate in other business ventures
which may, from time to time, require minor portions of your time, but which
will not interfere or be inconsistent with your duties under this letter
agreement.
     2. Term of Employment.
     Unless sooner terminated as provided in Section 5 below, your employment
under the terms of this Agreement shall commence as of January 1, 2007 and shall
continue until December 31, 2008 (such period referred to herein as the “Term”).

 



--------------------------------------------------------------------------------



 



     3. Compensation and Benefits.
     (a) Base Salary. During the term of your employment hereunder, you will be
paid a base annual salary (“Base Salary”) in the amount of $750,000, payable in
accordance with Polaris’ customary payroll policy, less all applicable
withholdings and deductions. Your Base Salary may, at the discretion of the
Board of Directors, be increased during the term of your employment under this
Agreement.
     (b) Annual Cash Incentive Compensation. During the term of your employment
hereunder, you will continue to participate in Polaris’ Senior Executive Annual
Incentive Compensation Plan (the “Plan”). The Compensation Committee of the
Board of Directors will determine, in accordance with the Plan, on an annual
basis the actual amount of any performance incentive award (“Annual Bonus”) to
be awarded to you under the Plan. During the term of your employment you will be
eligible to receive a target annual payment under the Plan equal to 200 percent
of your Base Salary (the “Bonus Target Amount”) subject to the performance
criteria established by the Compensation Committee under the Plan.
     (c) Stock Option Grant. On or before January 31, 2007, you will be granted
a stock option to purchase 192,000 shares of Polaris common stock at an exercise
price per share equal to the fair market value of a share of Polaris common
stock on the date of grant (the “2007 Stock Option”). The 2007 Stock Option will
be granted under and subject to the terms and conditions of the Polaris
Industries Inc. 1995 Stock Option Plan (the “Stock Option Plan”) and the form of
the nonqualified stock option agreement attached as Exhibit A hereto. The 2007
Stock Option is intended to be in lieu of any annual grants of stock options
that might otherwise be awarded to you at the time that Polaris might award
stock options to other members of Polaris’ management group.
     (d) Performance Restricted Share Award. On or before January 31, 2007, you
will be granted a performance restricted share award for 40,000 shares of
Polaris common stock (the “2007 Performance Restricted Share Award”). The 2007
Performance Restricted Share Award will be issued in accordance with and subject
to the terms and conditions of the Polaris Industries Inc. Restricted Stock Plan
(the “Restricted Stock Plan”) and the form of performance restricted share award
attached as Exhibit B hereto. The 2007 Performance Restricted Share Award is
intended to be in lieu of any annual grants of restricted shares that might
otherwise be awarded to you at the time that Polaris awards restricted shares to
other members of Polaris’ management group and in lieu of any awards under the
Polaris Industries Inc. Long Term Incentive Plan (“LTIP”) that might otherwise
be awarded to you at the time that Polaris makes awards under the LTIP to other
members of Polaris’ management team.

 



--------------------------------------------------------------------------------



 



     (e) Supplemental Perquisites. During the term of your employment hereunder,
you will participate in Polaris’ benefit programs and receive the perquisites
made available by Polaris to its executive officers, including without
limitation, medical, dental and life insurance coverage, financial planning and
tax preparation services, 401(k) retirement savings plan and Supplemental
Executive Retirement Plan participation and a country club membership.
     4. Change in Control Agreement
     The Change in Control Agreement between you and Polaris dated April 1, 1998
is hereby ratified and confirmed in its entirety.
     5. Termination
     (a) Termination of Agreement
     (i) This Agreement and your employment hereunder may be terminated at any
time by the mutual written agreement of you and Polaris.
     (ii) This Agreement and your employment hereunder may be terminated by
Polaris for any reason and at any time upon 30 days’ prior written notice to
you.
     (iii) You may resign your employment and terminate this Agreement without
Good Reason (as defined below) upon 30 days’ prior written notice to Polaris.
     (iv) This Agreement and your employment hereunder will automatically
terminate upon your death or permanent disability as defined in Polaris’ long
term disability plan then in effect.
     (v) This Agreement and your employment hereunder may be terminated by
Polaris for Cause (as defined below) immediately upon written notice to you.
     (vi) This Agreement and your employment hereunder may be terminated by you
for Good Reason upon 30 days’ prior written notice from you to Polaris
specifying such Good Reason, provided that such notice is given within 120 days
of such Good Reason; and provided further that the events giving rise to such
Good Reason shall not have been remedied as of the date of such notice.
     (b) Termination of Employment Upon Death or Disability. If your employment
with Polaris is terminated under Section 5(a)(iv) due to death or disability,
then upon termination of your employment:
     (i) Polaris will pay to you or your beneficiaries, as appropriate, your
Base Salary pro rata through the date of termination, when such salary would
customarily be paid;
     (ii) Polaris will pay to you or your beneficiaries, as appropriate, an
Annual Bonus for the year of termination equal in amount to the Bonus Target
Amount for such year pro rated through the date of termination, which Annual
Bonus would be payable at the time that bonuses for the year of termination
would customarily be paid;



--------------------------------------------------------------------------------



 



     (iii) If the effective date of such termination occurs before the payment
of the Annual Bonus for any preceding year has been paid to you, Polaris will
pay to you or your beneficiaries, as applicable, the amount of the Annual Bonus
for such preceding year at the time that bonuses are paid for such year to other
executives of Polaris; and
     (iv) Notwithstanding anything to the contrary in the applicable option or
award agreements, any outstanding stock options (including the 2007 Stock
Option) or restricted share awards (other than the 2007 Performance Restricted
Share Award which shall vest in accordance with its terms) awarded to you under
the Stock Option Plan or the Restricted Stock Plan shall vest immediately.
     (c) Termination of Employment by Polaris for Cause or by You without Good
Reason. If your employment with Polaris is terminated by Polaris under
Section 5(a)(v) for Cause, or by you under Section 5(a)(iii) without Good
Reason, then upon termination of your employment:
     (i) Polaris will pay you your Base Salary pro rata through the date of
termination, when such salary would customarily be paid;
     (ii) If the effective date of such termination occurs before the payment of
the Annual Bonus for any preceding year has been paid to you, Polaris will pay
the amount of the Annual Bonus for such preceding year at the time that bonuses
are paid for such year to other executives of Polaris;
     (iii) Notwithstanding anything to the contrary in the applicable option or
award agreements, all of your theretofore outstanding stock options awarded to
you under the Stock Option Plan and unvested restricted share awards awarded to
you under the Restricted Stock Plan shall terminate immediately; and
     (iv) You may purchase health insurance under the then existing health
insurance plans of Polaris in accordance with applicable government
requirements, including COBRA.
     (d) Termination of Employment by Polaris Without Cause or by You for Good
Reason. If your employment is terminated by Polaris under Section 5(a)(ii)
without Cause or if your employment with Polaris is terminated by you under
Section 5(a)(vi) for Good Reason, then upon termination of your employment:
     (i) Polaris will pay to you your Base Salary pro rata through the date of
termination, when such salary would customarily be paid;
     (ii) Polaris will pay to you within 45 days of the date of termination of
employment, in a lump sum less all applicable withholdings, an amount equal to
the lesser of (A) 24 months of your then annual Base Salary, and (B) your then
annual Base Salary for the remainder of the Term following the effective date of
termination;

 



--------------------------------------------------------------------------------



 



     (iii) Polaris will pay to you an Annual Bonus for the year of termination
and for any subsequent year remaining in the Term, each equal to the Bonus
Target Amount for the year of termination, which Annual Bonus or Annual Bonuses
shall be payable at the time or times that such Annual Bonus or Annual Bonuses
would customarily be paid;
     (iv) If the effective date of such termination occurs before payment of the
Annual Bonus for any preceding year has been paid to you, Polaris will pay you
the amount of such Annual Bonus for such preceding year at the time that bonuses
are paid to other executives of Polaris;
     (v) Polaris will provide you with medical and dental insurance coverage
substantially the same as provided to other executives of Polaris for a period
ending on the earlier of (A) the second anniversary of the date of termination
of your employment, (B) December 31, 2008, or (C) the date upon which you became
employed by another employer; and
     (vi) Notwithstanding anything to the contrary contained in the applicable
option agreement, any unvested stock options (including the 2007 Stock Options)
awarded to you under the Stock Option Plan that would, in accordance with their
terms, otherwise vest on or before the first anniversary of the date of
termination of your employment shall vest immediately and shall be exercisable
by you during a period ending on the first anniversary of the date of
termination of your employment.
     (vii) Notwithstanding anything to the contrary contained in an applicable
award agreement, any unvested restricted share awards awarded to you under the
Restricted Stock Plan (other than the 2007 Performance Restricted Share Award
which shall vest in accordance with its terms) that would otherwise vest on or
before the first anniversary of the date of termination of your employment shall
vest immediately.
     (e) Definitions. For purposes of this Agreement:
     (i) “Cause” means (A) the willful and continued failure by you to
substantially perform your duties hereunder (other than any such failure
resulting from incapacity due to physical or mental illness) after a written
demand for substantial performance has been delivered by the Board of Directors
of Polaris which specifically specifies the manner in which the Board of
Directors believes you have not substantially performed your duties; (B) the
willful engaging by you in gross negligence, illegal conduct or gross misconduct
which is materially and demonstrably injurious to Polaris; (C) you are convicted
of, or enter a guilty or nolo contendere plea with respect to, a felony; or
(D) any other willful and material breach of this Agreement by you that you have
not remedied within a reasonable time after receipt of a written notice from the
Board of Directors of Polaris that specifically identifies such breach.
     For purposes of this paragraph, no act, or failure to act, on your part
will be deemed “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your action or omission was in the best
interest of Polaris.

 



--------------------------------------------------------------------------------



 



     (ii) “Good Reason” means any of (A) a material reduction or diminution of
your title or in the scope of your authority and responsibility as an executive
of Polaris (other than isolated, insubstantial actions not taken in bad faith
and which are remedied by Polaris upon notice to Polaris, or as temporarily
required due to your illness or injury), (B) a reduction in your base
compensation; (C) Polaris requires your principal place of employment to be
other than at its principal executive offices; or (D) Polaris otherwise fails to
perform any of its material obligations to you.
     (f) Waiver of Claims; Withholding. All amounts payable under this Agreement
will be net of any applicable requisite tax withholding and in lieu of any other
rights or claims you may have against Polaris including under the Change in
Control Agreement referred to in Section 4 above, all of which such rights or
claims you hereby waive.
     All payments to be made under this Agreement will be less applicable
withholding or deductions.
     6. Proprietary Information; Noncompetition.
     (a) Proprietary Information. Except with the prior written permission of
Polaris, you agree that you will not, through the actual date of any termination
of your employment with Polaris and for a period of 60 months thereafter,
disclose or use any Proprietary Information (as defined below) of Polaris or any
of its subsidiaries of which you become informed during your employment with
Polaris, whether or not developed by you, except as required by your duties to
Polaris or any of its subsidiaries. Proprietary Information means, as to Polaris
or any of its subsidiaries, business plans, operating plans, procedures or
manuals, financial statements, projections or reports, or other confidential
information of the Company, excluding, however, (i) such information which is
then or later becomes generally available to the public other than through you;
(ii) such information which is received by you from a third party owing no
obligation of confidentiality to Polaris; and (iii) such information which has
been or is later disclosed by Polaris to an unrelated third party on a
non-confidential basis. Information does not lose its Proprietary Information
status merely because it was known by other persons or entities or because it
did not entirely originate with Polaris. Upon termination of your employment
with Polaris for any reason, you agree to deliver to Polaris all materials (in
whatever form or format) that include Proprietary Information. You agree and
understand that the Proprietary Information and all information contained
therein shall be at all times the property of Polaris. Further, upon termination
of your employment for any reason, you agree to make available to any person
designated by Polaris or any of its subsidiaries all information concerning
pending or preceding transactions which may affect the operation of Polaris or
any of its subsidiaries about which you have knowledge.

 



--------------------------------------------------------------------------------



 



     (b) Noncompetition. It is mutually acknowledged that by virtue of your
employment hereunder, Polaris and its subsidiaries will divulge and make
accessible to you, and you will become possessed of, certain valuable and
confidential information concerning the business and operations of Polaris and
its subsidiaries. Without limitation it is also specifically acknowledged that
great trust on the part of Polaris and its subsidiaries will reside in you
because your duties will include involvement in the management, promotion and
development of Polaris’ operations and business. Accordingly, it is necessary to
enter into the following protective agreements:
     (i) You agree with Polaris and for the benefit of Polaris and its
subsidiaries through the actual date of termination of your employment, and for
a period of two years thereafter, you will not own or have any interest in and
will not, on your behalf or on the behalf of any third party, perform any
services for, directly or indirectly, any person or entity (a “Polaris
Competitor”) which engages in a business that Polaris or any of its subsidiaries
conducts or contemplates conducting in the near future at the time of the
termination of your employment (each, a “Competitive Activity”), except that you
may own up to 1% of the outstanding securities of any corporation if such
securities are registered under the Securities Exchange Act of 1934, as amended
and you may provide services for businesses of Polaris Competitors that are not
engaged in or provide goods or services to a Competitive Activity.
     (ii) You agree that during your employment with Polaris and for a period of
two years following the termination of such employment that you will not, either
directly or indirectly, on your own behalf or in the service or on behalf of
others solicit, divert or hire away, or in any manner attempt to solicit, divert
or hire away any full-time employee of Polaris or any of its subsidiaries, and
whether or not such employment was pursuant to a written or oral contract of
employment and whether or not such employment was for a determined period or was
at-will.
     7. Retirement; Continued Employment. Upon the completion of the Term,
provided that your employment with Polaris has not been terminated prior
thereto, you will be eligible to retire from Polaris for all purposes and
eligible to participate in the benefit plans and receive the perquisites
described in Exhibit C hereto. Notwithstanding the forgoing, you and Polaris
have agreed that prior to the end of Term, if your employment at Polaris has not
previously terminated, you and Polaris will make a good faith effort to
negotiate the terms of an agreement for your continued employment with Polaris
through December 31, 2011 in other than an executive officer capacity in which
you will provide services to Polaris with respect to such matters as to be
determined during such negotiations.
     8. Miscellaneous. You understand and agree that a breach by you of any of
the provisions of this Agreement may cause Polaris or its subsidiaries
irreparable injury and damage which cannot be compensable by receipt of money
damages. You, therefore, expressly agree that Polaris and its subsidiaries shall
be entitled, in addition to any other remedies legally available to it, to
injunctive and/or other equitable relief to prevent a breach of this Agreement
or any part hereof.

 



--------------------------------------------------------------------------------



 



     All notices under this Agreement shall be in writing and shall be deemed
given if delivered by hand or mailed by registered or certified mail, return
receipt requested, to the party to receive the same at the address set forth
below or such other address as may have been furnished by proper notice.

         
 
  Polaris:   Polaris Industries Inc.
 
      2100 Highway 55
 
      Medina, Minnesota 55340
 
      Attention: Secretary
 
       
 
  You:   Thomas C. Tiller
 
      [Address]

     This Agreement is entered into in the State of Minnesota and shall be
construed, interpreted and enforced according to the statutes, rules of law and
court decisions of the State of Minnesota.
     The provisions of Sections 5, 6 and 8 will survive any termination of this
Agreement.
     This Agreement and the Change in Control Agreement constitute the entire
understanding of the parties hereto and supersede all prior understandings,
whether written or oral, between the parties with respect to your employment
with Polaris.
     Please sign and return a copy of this letter indicating that you accept our
offer and confirming the terms of your employment.

     
 
  Very truly yours,
 
   
 
  Polaris Industries Inc.
 
   
 
  /s/Gregory R. Palen
 
   
 
  By Gregory R. Palen
 
  Chairman of the Board of Directors

Accepted and Confirmed:
January 18, 2007

     
/s/Thomas C. Tiller
 
Thomas C. Tiller
   

 



--------------------------------------------------------------------------------



 



EXHIBIT C
RETIREMENT PERQUISITES

     
Medical Insurance and Physical Exams (“Medical Benefits”)
  Polaris will provide individual medical insurance through Blue Cross/Blue
Shield or cash equivalent for eligible retirees and spouses. Full coverage is
provided through age 64 then coverage coincides with Medicare B for age 65+.
Details are outlined in the plan documents. Continued annual physicals at the
Mayo Clinic for retired officer and spouse in accordance with the active officer
benefit.
 
   
Dental Insurance (“Dental Benefits”)
  Dental insurance will be continued for the retiree and spouse at the same
coverage level and with the same provider as an active Polaris employee.

If you become employed by another employer and are eligible to receive Medical
Benefits or Dental Benefits under another employer-provided plan, the Medical
Benefits and Dental Benefits described herein shall be secondary to those
provided under such other plan.

     
Company Products
  Continued use of Company products in accordance with the policy applicable to
you as Chief Executive Officer.
 
   
Travel Arrangements/Company Airplane
  Continued use of the Company’s travel agent for travel arrangements and use of
the company airplane in accordance with the active officer benefit.
 
   
Secretarial Services
  Secretarial services and reasonable office facilities will be provided at
Company’s expense.

For purposes of paragraph 3(f) of the Agreement, if at the time of your
retirement you are a “specified employee” (within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations thereunder
(the “Code”)), (i) you will not be permitted to use any Company products, the
Company airplane or the Company’s travel agent during the six-month period
beginning on the date of your separation from service (within the meaning of
Section 409A of the Code), and (ii) you must pay the cost of any secretarial
services provided during the six-month period beginning on the date of your
separation from service and the Company will reimburse you for the cost of any
such services at the end of such six-month period.

 